Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims, 8, 9, 11-16, 19-24, 26-29, 31-38, 40, 43-47 and 49-53, are canceled by applicant.
Claims, 1-7, 10, 17, 18, 25, 30, 39, 41, 42 and 48, are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, are drawn to a recombinant mutant Candida utilis uricase comprising at least one at a position corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is selected from: (a) at position 180, isoleucine is substituted by valine or alanine (I180V or I180A), ..., (z) at position 285, proline is substituted by serine (P285S), and (aa) at position 296, valine is substituted by alanine (V296A).
Group II, claim 10, is drawn to the recombinant mutant C. utilis uricase of claim 1 wherein the uricase comprises two, three, four, five, six, seven, or eight mutations.
Group III, claim 7, is drawn to a recombinant mutant Candida utilis uricase comprising at least one mutation(s) at a position corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is present (i) at a position selected from position 180, position 165, position 190, position 51, position 132, and position 44z (ii) at a position selected from position 180, position 165, position 51, position 132, and position 44, or (iii) at a position selected from position 180, position 165, position 190, position 51, position 244, and position 132.
C. utilis uricase comprising a substitution listed in TABLE 1 or TABLE 2.
Group V, claim 18, is drawn to a recombinant mutant Candida utilis uricase having a half-life of at least 35 minutes in the presence of pancreatin.
Group VI, claim 25, is drawn to an expression vector comprising a nucleic acid sequence encoding the recombinant mutant C. utilis uricase of claim 1. 
Group VII, claim 30, is drawn to a pharmaceutical composition comprising the recombinant mutant C. utilis uricase of claim 1.
Group VIII, claim 39, is drawn to a method of treating a disease or disorder associated with an elevated amount of uric acid in a subject in need thereof, the method comprising administering to the subject an effective amount of the recombinant mutant C. utilis uricase of claim 1, thereby treating the disease or disorder in the subject
Group IX, claim 41, is drawn to a method of treating hyperuricemia in a subject in need thereof, the method comprising administering to the subject an effective amount of the recombinant mutant C. utilis uricase of claim 1 , thereby treating hyperuricemia in the subject
Group X, claim 42, is drawn to a method of treating gout in a subject in need thereof, the method comprising administering to the subject an effective amount of the recombinant mutant C. utilis uricase of claim 1, thereby to treat gout in the subject.
Group XI, claim 48, is drawn to a method of treating hyperuricosuria in a subject in need thereof, the method comprising administering to the subject an effective amount of the recombinant mutant C. utilis uricase of claim 1, thereby treating hyperuricosuria in the subject.


Part A)
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The inventions of Groups I-XI do not fall within the above-mentioned categories. Because there are multiple compositions or multiple methods of use within a single application
PCT Rule 13.2 does not provide for multiple compositions or multiple methods of use within a single application. Thus, the first appearing composition is combined with a corresponding first method of use and the additional composition and method claims each constitute a separate group.
The inventions of Groups I and VIII of invention fall within category (2) a product and a process of use of said product.
In addition, to the requirement that a group of inventions must belong to one of the specific categories provided by PCT Rule 13.2, the inventions must have a special technical feature that unites them. See Patent Rules 1.475, where a special technical feature is a contribution OVER THE PRIOR ART.
In this case, the inventions of Groups I and VIII lack unity of invention because even though the inventions of these groups require the technical feature of “a recombinant mutant Candida utilis uricase comprising at least one at a position corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is selected from … (b) at position 165…”, this technical feature is not a special technical feature as it does not make a contribution over the prior art because it is obvious over Koyama et al. (US Patent No. 5,700,674, which is also cited in the IDS filed on 11/20/2020) who teach a recombinant mutant Candida utilis uricase comprising at least one mutation(s) at a position 165 corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is present at a position 165 (abstract “The present invention relates to mutant uricase containing the amino acid sequence of wild-type uricase shown in SEQ ID NO: 1 wherein the 165-170th amino acids contain a C. utilis uricase SEQ ID NO: 1; col 2, In 23-27 "a wild-type uricase gene and its recombinant DNA can be prepared through cloning from Candida utilis ATCC 9950 as a gene source").

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Part B)
Election of species:

The species are as follows: 
Each mutation position (positions selected from a, b, c, d, e, f,  .. or z) (as indicated in claim 1),
Each mutation (selected from I180V, 1180A, Y165F, V190G, V190A, E51K, Q244K, 1132R, V97I, E92N, A87G, D142E, G44A, G128P, A236N, K208A, N213A, S140T, Y253Q, and A84S) (as indicated in claim 2),
Each mutation (selected from I180V, 1180A, Y165F, V190G, E51K, Q244K, I132R, V97I, E92N, A87G, D142E, and G44A) (as indicated in claim 3),
Each mutation (selected from I180V, 1180A, Y165F, V190G, E51K, 1132R, and G44A) (as indicated in claim 4),
Each mutation (selected from I180V, 1180A, Y165F, E51K, 1132R, and G44A) (as indicated in claim 5),
Each mutation (selected from I180V, 1180A, Y165F, V190G, E51K, Q244K, and I132R) (as indicated in claim 6),
Each numbers of mutations, i.e., two, three, four, five, six, seven, or eight (as indicated in claim 10), 
Each mutation position (selected from positions I, ii or iii) (as indicated in claim 7), and
Each substitution (listed in Table 1 or Table 2) (as indicated in claim 17), represent distinct species

The unity of invention is lacking between the above-mentioned species of mutation position in view of the prior art Koyama et al. (US Patent No. 5,700,674, which is also cited in the IDS filed on 11/20/2020) who teach a recombinant mutant Candida utilis uricase comprising at least one mutation(s) at a position 165 corresponding to wild type C. utilis uricase of SEQ ID NO: 1, wherein the at least one mutation is present at a position 165 (abstract “The present invention relates to mutant uricase containing the amino acid sequence of wild-type uricase shown in SEQ ID NO: 1 wherein the 165-170th amino acids contain a mutated amino acid sequence, a mutant uricase gene coding for said uricase, a recombinant C. utilis uricase SEQ ID NO: 1; col 2, In 23-27 "a wild-type uricase gene and its recombinant DNA can be prepared through cloning from Candida utilis ATCC 9950 as a gene source").

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 33 is generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

*If applicant elects Group I (claims 1-6) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, at position (z), 
One species of mutation position (as indicated in claim 2), for example, K208A.
One species of mutation position (as indicated in claim 3), for example, D142E.
One species of mutation position (as indicated in claim 4), for example, V190G.
One species of mutation position (as indicated in claim 5), for example, Y165F, and
One species of mutation position (as indicated in claim 6), for example, E51K.

OR
*If applicant elects Group II (claim 10) as the elected invention, then:
One number of mutations (as indicated in claim 10), for example, four.
OR
*If applicant elects Group III (claim 7) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, at position (i).

OR
*If applicant elects Group IV (claim 17) as the elected invention, then:
One substitution (as indicated in claim 17), for example, for example, one listed substitution from Table 1.

OR
*If applicant elects Group VI (claim 25) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, a nucleic acid sequence encoding the recombinant mutant C. utilis uricase comprising at least one mutation selected from position (i).

OR
*If applicant elects Group VII (claim 30) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, position (c).

OR
*If applicant elects Group VIII (claim 39) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, at position (s).

OR
*If applicant elects Group IX (claim 41) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, position (e). 

OR
*If applicant elects Group X (claim 42) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, position (f).

OR
*If applicant elects Group XI (claim 48) as the elected invention, then:
One species of mutation position (as indicated in claim 1), for example, position (d).


The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651